United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1704
                                     ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Gregory Allen Sykes,                     *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 16, 2003

                                   Filed: January 26, 2004
                                    ___________

Before WOLLMAN, GIBSON, and RILEY, Circuit Judges.
                          ___________

RILEY, Circuit Judge.

       Gregory Allen Sykes (Sykes) appeals from the 132-month sentence imposed
by the district court1 after pleading guilty to conspiracy to distribute 50 grams or more
of cocaine base (crack cocaine), having been previously convicted of a felony drug
trafficking offense, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and
851. At Sykes’s initial sentencing hearing in August 2001, the government moved


      1
       The Honorable Michael J. Melloy, then United States District Judge for the
Northern District of Iowa, now United States Circuit Judge for the Eighth Circuit
Court of Appeals.
for a downward departure for substantial assistance pursuant to 18 U.S.C. § 3553(e)
and section 5K1.1 of the Sentencing Guidelines. The district court granted the
downward motion, sentencing Sykes to 170 months imprisonment and five years
supervised release. Sykes did not appeal this sentence. Thereafter, in August 2002,
the government filed a Rule 35(b) motion for reduction of sentence, and, in February
2003, the district court granted the motion, reducing Sykes’s sentence from 170 to
132 months.2

       On appeal, Sykes contends the prosecutor induced him to plead guilty by
promising Sykes a sentencing recommendation below the maximum 10-year sentence
he faced under Iowa law. Because Sykes failed to raise the issue at either his
sentencing hearing or his Rule 35(b) motion hearing, we review for plain error. Fed.
R. Crim. P. 52(b). We may notice a claimed error not raised below where the error
is plain, affects the defendant’s substantial rights, and seriously affects the fairness
or integrity of the proceedings. United States v. Francis, 327 F.3d 729, 737 (8th Cir.
2003) (citing United States v. Olano, 507 U.S. 725, 732 (1993); United States v.
Green, 151 F.3d 1111, 1114 (8th Cir. 1998)).

       Our record review convinces us the government made no sentencing promises
to Sykes in exchange for his guilty plea. Sykes signed a plea agreement, which did
not contain any promise or guarantee of a departure or any particular sentence. At his
plea hearing on September 11, 2000, Sykes acknowledged no promises were made
by the government other than those stated in the plea agreement. It is also significant
Sykes did not appeal the district court’s section 5K1.1 downward departure to 170
months.



      2
       When Sykes pled guilty, he faced a sentence of 292 to 365 months under the
Sentencing Guidelines. After granting both the government’s section 5K1.1 and Rule
35(b) motions, the district court reduced Sykes’s sentence nearly 55 percent from the
lowest end of the guidelines range.
                                          -2-
       Exhibits A and B to Sykes’s Addendum consist of two letters exchanged
between the federal prosecutor and Sykes’s state court attorney. The letters were not
offered as evidence in the district court and are not part of the record on appeal.
“Generally, an appellate court cannot consider evidence that was not contained in the
record below.” Dakota Indus., Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th
Cir. 1993); see United States v. Patterson, 140 F.3d 767, 770 n.2 (8th Cir. 1998)
(denying motion to supplement record on appeal with items not presented to district
court). Even if Sykes had offered Exhibits A and B below, we find the federal
prosecutor’s letter makes no sentencing promises and is superceded by the plea
agreement, which states as follows: (1) “The United States makes no promise as to
the sentence to be imposed”; and (2) “The defendant understands that this plea
agreement provides for no guarantee concerning the actual sentence to be imposed.”
We thus deny Sykes’s motion to supplement the record on appeal, and grant the
government’s motion to strike both exhibits.

      Sykes also contends the district court erred by not further reducing his sentence
based on the government’s Rule 35(b) motion. Absent an unconstitutional motive,
the extent to which a district court exercises its discretionary authority to depart
downward is not subject to review. United States v. Williams, 324 F.3d 1049, 1050
(8th Cir. 2003).

       Accordingly, we affirm Sykes’s sentence. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-